DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 16, 2022 has been entered.
Claims 7, 14-15 and 19 have been canceled. Claims 1-6, 8-13, 16-18, and 20-22 are pending, Claims 3, 16-17 and 20 have been withdrawn, and Claims 1-2, 4-6, 8-13, 18, and 21-22 have been considered on the merits, insofar as they read on the elected species of lauric acid, calcium and acidosis. All arguments have been fully considered.

Claim Objections
Claim 2 is objected to because of the following informalities: the recitation of “MCT” (line 2) should be spelled out in full at its first occurrence. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, line 2, recites the limitation “the MCT”. Claim 4 is dependent from Claim 1, and Claim 1 does not recite MCT. There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim.
Claim 5, line 2, recites the limitation “the MCT”. Claim 5 is dependent from Claim 1, and Claim 1 does not recite MCT. There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim.
Claim 22, line 2, the recitation of “the anti-oxidant” is indefinite. Claim 22 is dependent from Claim 8, and Claim 8 recites “anti-oxidants”. It is unclear which / what anti-oxidant Claim 22 refers to. Applicant may amend the limitation of “the anti-oxidant” to recite “the anti-oxidants” in order to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-9, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Waring et al (WO 2013/136069 A2; 9/19/2013. Cited on IDS) in view of Bruggeman et al (US 2016/0213029 A1; 7/28/2016. Cited on IDS), Hallebeek (University Utrecht. 2002;1-144. Cited on IDS), Cort (Advances in Chemistry. 1982;200:533-550.), and Mehta et al (Front. Microbiol. 2016;7(1129):1-21.).
The instant claims recite a formulation comprising: enzyme rich malt extract including a plurality of enzymatically active enzymes including at least fructanase and amylase; and at least one biologically acceptable marker, wherein the at least one biologically acceptable marker is calcium, wherein the enzyme rich malt extract is derived from barley seeds, wherein the amylase comprises alpha amylase and beta amylase, and wherein the formulation is processed and configured to be stored at a temperature equal to or less than 75 degrees Centigrade.
Waring teaches an animal feed additive comprising a plurality of enzymatically active enzymes comprises one or more amylases and one or more fructanases (Abstract, p.5 para 2), wherein the one or more amylases include α-amylase and β-amylase (p.5 para 2), and the animal feed additive is used for equines (Abstract, p.7 para 2) and is especially useful to prevent acidosis (Abstract, p.7 para 1). The animal feed additive is combined with one or more bulking agents, stabilizers, thickeners, additional vitamins, minerals, edible oils, salts and/or electrolytes (p.6 para 4).

Waring does not teach the animal feed additive comprises at least one biologically acceptable marker such as calcium (claim 1).
However, Waring does teach the animal feed additive comprises enzymes including one or more amylases such as α-amylase. Mehta teaches amylolytic enzymes are widely used in the food, chemical and pharmaceutical industries (p.12 col right – para 2), calcium ion is indispensable for its stability and activity of α-amylases, and calcium ion also plays a role in the stabilization of thermostability of α-amylases (p.11 col right – para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate at least one biologically acceptable marker such as calcium in an animal feed additive, since Waring discloses an animal feed additive comprises enzymes including one or more amylases such as α-amylase, and Mehta discloses that calcium has crucial roles in structure, function, and stability of α-amylases. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate at least one biologically acceptable marker such as calcium with a reasonable expectation for successfully obtaining an animal feed additive.

The limitation of “wherein the enzyme rich malt extract is derived from barley seeds” in claim 1 merely identify the source of the enzyme rich malt extract, and not the enzyme rich malt extract itself. Waring does teach the enzyme rich malt extract as claimed. It has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. (MPEP 2113)

The limitation of “wherein the formulation is processed and configured to be stored at a temperature equal to or less than 75 degrees Centigrade” in claim 1 is regarded as product by process type limitation. The patentability of a product does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process. When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper. (MPEP 2113)

The references cited above do not teach the animal feed additive comprises one or more medium-chain triglyceride (MCT) (claims 2 and 18) such as lauric acid (claims 4-5), and one or more therapeutically beneficial components such as anti-oxidants (claim 8).
Bruggeman teaches an animal feed additive comprising medium-chain fatty acids (Abstract) such as lauric acid (coconut oil is an exception in having the saturated lauric acid as its major fatty acid, see p.4 para 1 of Hallebeek) (para 0033, Claim 5), wherein the feed is used for equines (para 0050), and the feed comprises up to 10% by weight of the medium-chain fatty acids, more in particular between 0.01 and 0.2% by total weight of the feed (para 0058). The animal feed additive further comprises ascorbic acid (para 0054). Before the effective filing date of the claimed invention, it was well-known in the art that ascorbic acid acts as an antioxidant in foods (Abstract), as evidenced by Cort.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate one or more medium-chain triglyceride (MCT) such as lauric acid in the animal feed additive of Waring, since Waring and Bruggeman both disclose an animal feed additive that is used for equines, and Bruggeman discloses that an animal feed additive comprises one or more medium-chain triglyceride (MCT) such as lauric acid has a broad antimicrobial effect, in particular, such feed has an inhibiting and/or reducing effect on pathogens, involved in infections of the gastrointestinal tract (para 0012). Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to incorporate one or more medium-chain triglyceride (MCT) such as lauric acid with a reasonable expectation for successfully obtaining an animal feed additive.

The references cited above do not teach the claimed concentration of lauric acid (claim 4) as well as the claimed concentration of calcium (claim 6).
However, the combined teachings of Waring and Bruggeman disclose an animal feed additive comprises one or more medium-chain triglyceride such as lauric acid and one or more amylases, Bruggeman does teach the animal feed additive wherein the ratio between the sum of caprylic acid and capric acid and the sum of lauric acid and caproid acid in the feed is at least 2.5, and/or maximum 90 (para 0063), and Mehta does teach α-amylases are calcium-dependent.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize concentration of lauric acid, since lauric acid is included in an animal feed additive for inhibiting and/or reducing pathogens as evidenced by Bruggeman. In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize concentration of calcium, since  amylases are included in an animal feed additive for preventing or treating food digestion associated conditions such as acidosis, and calcium is required for amylases structural integrity and thermal stability. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to optimize concentration of lauric acid and calcium with a reasonable expectation for successfully obtaining an animal feed additive.

Claims 10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Waring et al (WO 2013/136069 A2; 9/19/2013. Cited on IDS) in view of Bruggeman et al (US 2016/0213029 A1; 7/28/2016. Cited on IDS), Hallebeek (University Utrecht. 2002;1-144. Cited on IDS), Cort (Advances in Chemistry. 1982;200:533-550.), and Mehta et al (Front. Microbiol. 2016;7(1129):1-21.) as applied to claims 1-2, 4-6, 8-9, 11-13, and 18 above, further in view of Shahidi et al (Journal of Functional Foods. 2015;18:820-897.).
The references cited above do not teach the animal feed additive further comprises one or more flavonoids such as a soy flavonoid (claims 10 and 21), and a pomegranate or blueberry extract (claim 22).
Shahidi teaches some flavonoids have been found to possess anti-lipoperoxidant, antitumoural, antiplatelet, anti-ischemic, anti-allergic, and anti-inflammatory activities (p.832 col right – para 2, p.836 col left – para 1), and considerable evidence exists from epidemiological and experimental studies for preventive effects of soy or its isoflavones against chronic diseases including cancer, osteoporosis, cardiovascular disorders and menopausal symptoms (p.824 col left – para 1). In addition, Shahidi teaches pomegranate and blueberry have high cellular antioxidant activity values (p.847 col left – para 1), pomegranate contains polyphenols and antioxidant compounds, which provide beneficial health benefits (p.851 col left – para 2 & col right – para 1), and blueberry contains polyphenols and antioxidant compounds, which provide beneficial health benefits (p.848 col left – para 2 & col right – para 1, Table 8).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate one or more flavonoids such as a soy flavonoid and a pomegranate or blueberry extract, since Shahidi discloses that one or more flavonoids such as a soy flavonoid, a pomegranate extract, and a blueberry extract are shown to have beneficial health benefits. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate one or more flavonoids such as a soy flavonoid and a pomegranate or blueberry extract, with a reasonable expectation for successfully obtaining an animal feed additive.

Response to Arguments
Applicant argues that claim 3 appears to read on the elected lauric acid from species 1.
These arguments are not found persuasive because applicant has elected lauric acid as a single discrete and disclosed species of a medium-chain triglyceride. Claim 3 requires 2 or 3 different medium chain fatty acids, in other words, a combination of medium chain fatty acids, which is not what applicant elected.

Applicant argues that Mehta does not suggest or hint at increasing alpha- or beta-amylase activity of active enzymes by the addition of Ca2+, that the use of Ca2+ in situations where processing temperatures would not cause the denaturing of enzymes, and that Mehta does not teach the effect of calcium on beta amylase.
These arguments are not found persuasive because rejected claims are directed to a composition. The patentability of a product does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process. (MPEP 2113) In addition, rejected claims require a formulation comprises at least fructanase, α- β-amylase and calcium. Combined teachings of cited references do disclose a  formulation comprises at least fructanase, α- β-amylase and calcium. Applicant’s arguments regarding “activity of active enzymes by the addition of Ca2+” and “effect of calcium on beta amylase” appear to have no connection to the subject at issue. Furthermore, since the combined teachings of cited references do disclose a  formulation comprises at least fructanase, α- β-amylase and calcium as claimed. The formulation of the combined teachings of cited references would possess characteristics and properties as claimed.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651